Order issued October 16, 2012




                                             In The
                                 Tourt of Apprats
                        JJTift1 Distrirt rut hxas at Dallas
                                      No. 05-11-00082-CR


                            ERIC REED MARASCIO, Appellant
                                               V.
                              THE STATE OF TEXAS, Appellee


                                           ORDER

       Appellant's motion to extend the time for filing a motion for rehearing is GRANTED,

and the time is extended until October 31, 2012.




                                                      DAVID L. BRIDGES
                                                      JUSTICE